Title: To George Washington from William Roberts, 21 June 1799
From: Roberts, William
To: Washington, George



Dear Sir
Petersburg 21st of June 1799

Your Letter of the 17th of June is now Before Me & I Must Confess Am Much Surprised To think your Excellency woud think Me

worth Notis after All the Misfortuens I have went through. To Right Me Such A Letter of Comfurt As to Once More think of Imploying Me Again in your Generous & worthe Imploy—Now Sir if you Can Place Any Confedence in Me As usel, I hope it will be in My power to Give you General Satis Faction in the Time I hope to be in your Good Imploy And Serves—As for Speretus Licquers I Am Resolvd To Renounse to the Day of My Death—And when Wather is Vary Cold A Drink of Sider & Ginger in it will be Better for Me & My helth then Any Sperets I Could Make Use of & Small Beer As Common Drink for the water about the Mill is Not Vary Good—As you Menchen Refraning from Drink in your Letter, ile Giv you My Sollom Promes before Almighte God that I Shall Detest & Despise all Sperets of Any Kind As you Obserd it has been My Ruen And the Cause of All My Aflection And Discontent—Now Sir As you Observ whether, or No I can Accomplesh the promes I have Maid Or Not is Best Known to My inward feelings—I have Determend to Liv Sober & orderly Amongst My Nabours & To be Obedent to your Commands at All Times—And Can be Content with the wages & Preveleges you have offred Me As your word was Always Sufesiant to Any Contract Ever purposed—Now Sir if I Can Git up To your Mill the Last of August, Or the Last of September you think it will Answer, but I Shall Indever to be thare the Last of August & On the Terms you have Purposed—Only this I must inform you—I have No famaly at preasant—But Must Tri And Keep house As well as I Can if Not So Well ⟨as⟩ I Could wish. From Sir your Most Obedent Hbe Servt

W:M. Roberts

